Name: Regulation (EEC) No 2696/75 of the Commission of 23 October 1975 amending Regulation No 785/67/EEC on the buying-in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 10. 75 Official Journal of the European Communities No L 273/ 19 REGULATION (EEC) No 2696/75 OF THE COMMISSION of 23 October 1975 amending Regulation No 785/67/EEC on the buying-in of olive oil by interven ­ tion agencies the market between various qualities of oil ; whereas, consequently, the Annex to the Regulation referred to above should be amended to take account of these variations ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/ 66/EEC ( 1 ) of 22 September 1966 on the establish ­ ment of a common organization of the market in oils and fats , as last amended by Regulation (EEC) No 1 707/73 (2), and in particular Article 11(5) thereof ; Whereas Commission Regulation No 785/67/EEC (3) of 30 October 1967 on the buying-in of olive oil by intervention agencies, as last amended by Regulation (EEC) No 2268/72 (4), fixed in its Annex the price increases and reductions to be used to adjust the buying-in price according to the value of the various qualities of oils which may be offered for interven ­ tion ; Whereas experience has shown that certain variations have occurred in the differences in prices recorded on HAS ADOPTED THIS REGULATION : Article 1 The Annex to this Regulation shall be substituted for the Annex to Regulation No 785/67/EEC. Article 2 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1975. For the Commission P.J. LARDINOIS Member of the Commission (!) OJ No 172, 30 . 9 . 1966, p . 3025/66. . (2 ) OJ No L 175, 29 . 6 . 1973 , p. 5 . (3 ) OJ No 264, 31 . 10 . 1967, p . 11 . (4 ) OJ No L 244, 27 . 10 . 1972, p. 23 . . No L 273/20 Official Journal of the European Communities 24. 10 . 75 ANNEX Description and quality as defined in the Annex to Regulation No 136/ 66/EEC (the degree of acidity represents the free fatty acid content expressed as grammes of oleic acid per 100 grammes of oil) Price increase u.a./100 kg Price reduction u.a./ 100 kg Virgin olive oil , extra Virgin olive oil, fine Virgin olive oil, semi-fine Virgin olive oil, lampante, 1 ° Virgin olive oil, lampante, 8 ° 22 10 5 12 Other virgin olive oils, lampante :  of more than 1 ° but less than 8 ° acidity Reduction increased by 0-10 u.a . for each addi ­ tional tenth of a degree of acidity  of more than 8 ° acidity Reduction increased by 0-14 u.a . for each addi ­ tional tenth of a degree of acidity Olive oil from olive residues 5 ° acidity I 43 Other olive oils from olive residues Reduction increased or decreased by 0 08 u.a. for each tenth of a degree upward or downward change in acidity 1